DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN 101412160 B, machine translation), hereinafter Ma, originally of record in the Non-Final Rejection dated February 17, 2021.

Regarding claims 1 and 2, Ma teaches a steel Super 304H welding wire (claim 1), comprising in mass % as described in the below table
Element
Claim 1
Claim 2
Ma Claim 1
C
0.04-0.1
0.06-0.08
0.06-0.101*2+

0.85-1.0

0.72-2.5+
Ni
9.34-12.5

8.8-16.1*
Si
≤ 0.5

0.18-0.25*
Cr
17.0-19.0

16.6-20.5+
Mo
0.05-0.2

0.0-1.21*
Cu
2.91-2.96

2.5-3.3*
Nb
0.3-0.6

0.29-0.58+
N
0.05-0.12

0.08-0.19+
S
≤ 0.01

0.004-0.008*
P
0.014-0.02

0.008-0.009#
Fe and inevitable impurities
Remainder

Surplus+

*Ma values lie completely within the range presently claimed, where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)

+Ma values significantly overlap the range presently claimed, where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)

# a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties”.

Regarding “capable of resisting high-temperature creep and aging embrittlement”, this phrase is part of the preamble, and does not provide a structural limitation over the prior art Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785), in this claim “capable of resisting high-temperature creep and aging embrittlement” does not affect the structure of the claimed welding wire.
Further regarding “capable of resisting high-temperature creep and aging embrittlement”, where the claimed and prior art products are identical or substantially identical, the applicant has the burden of proof of showing that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP 2112.01 I).  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Ma teaches the claimed Super 304H steel welding wire, as discussed above.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including “capable of resisting high-temperature creep and aging embrittlement”.

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. Regarding applicant’s first argument to the content of Boron in Ma not being 0.0%; this is not a claimed limitation as presently recited; therefore the argument to this alleged (but not actual) claim limitation is not persuasive.  Applicant’s second argument to the criticality of the Mn narrower range and unexpected results is not persuasive (nor the correlation to broader P and S ranges), as the evidence provided is neither statistically supported nor practically evidenced by data.  The only tangentially referenced specific data, (referenced by Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784